Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102a1 as being anticipated by Takai US 8,360,606.
	In regard to claim 1, Takai teaches a luminarie comprising a housing) having a top wall and a side wall defining an interior cavity 9 (see fig. 2 and 10, and a first mounting feature  36 extending from the top wall into the interior cavity; and a light emitter assembly having a second mounting feature 25b configured to connect to the first mounting feature so that the light emitter is capable of being selectively connected to the housing in multiple orientations inside of the interior cavity.  
In regard to claim 2, Takai teaches the light emitter assembly includes a heat sink containing the second mounting feature (25 is made of aluminum or ceramic for dissipating heat, col. 4 lines 17-19).  
s 9 and 11 are rejected under 35 U.S.C. 102a1 as being anticipated by Courcelle US 2012/0262917
In regard to claim 9, Courcelle teaches a luminaire comprising a housing having a first compartment 36 for receiving a control component and a second compartment 34; a wall 38 separating the first compartment and the second compartment; a door 48 pivotally connected to the housing to selectively cover the first compartment; a mounting portion 72 positioned in the second compartment; a plurality of heat fins 12 in thermal communication with the mounting portion; and a light emitter assembly 16 connected to the mounting portion.  
 In regard to claim 11, Courcelle teaches a cover (46,22) connected to the housing and positioned over the second compartment.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Takei in view of Koike US 2008/0101063.
	In regard to claims 4 and 5, Takai teaches the invention described above, but lacks the first mounting feature includes bosses for receiving a fastener or the light emitter assembly can be rotated in increments of 90 degrees.  

It would have been obvious to one of ordinary skill in the art at the time of filing to modify Takai to include boss type mounting features such as taught by Koike. One of ordinary skill in the art would have been motivated to use boss type mounting features in order to facilitate in alignment of the light emitter.   Also, one of ordinary skill in the art  would recognize and appreciate that the emitter of Koike is capable of being rotated in increments of 90 degrees (note square shape with 4 equal sized and spaces holes). 

Claim  8 is rejected under 35 U.S.C. 103 as being unpatentable over Takei in view of Aron US 4,188,658
In regard to claim 8, Takai lacks an arm removably connected to the housing.  
Aron teaches arm 40 removably connected to a lamp  housing (which includes a socket like Takei).
It would have been obvious to one of ordinary skill in the art at the time of filing to provide a removable arm in Takei such as taught by Aron. One of ordinary skill in the art would have been motivated to provide a removable arm in order to mount the light device for use as necessitated by application and lighting needs (such as task illumination). 



Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Takai in view of Russello US 2011/0141728.

	Russello teaches a housing with a control component 166 in a compartment (formed by 110 and area below 122) and cavity (formed by 132 and area above 122) including a channel  124 extending between a wall and a light emitter assembly 252,254, and wherein a conductor passes through the channel to operably connect the light emitter assembly to the control component.
	It would have been obvious to one of ordinary skill in the art at the time of filing to provide a channel in Takei such as taught by Russello. One of ordinary skill in the art would have been motivated to provide a channel for accommodating a wire to connect the driver and LEDs in order to enable control of the LEDs as well known in the art. 


Allowable Subject Matter
	Claims 15-19 are allowed. 
Claim 15 is allowable as previously indicated (note independent form of claim 12). 
Claims 6, 7, 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

In regard to claim 9, the prior art fails to show or fairly suggest the invention of claim 1 further  comprising openings are provided between the mounting portion and an edge of the housing and one or more of the heat fins extend over the openings an connect to the edge.  
Claims 12-14 were previously objected to for containing allowable subject matter. 
Response to Arguments
Applicant's arguments filed 4/9/21 have been fully considered but are moot in view of the new rejections (necessitated by amendments). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE A BANNAN whose telephone number is (571)272-7131.  The examiner can normally be reached on usually M-F between 8-5 with flexing.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/JULIE A BANNAN/Primary Examiner, Art Unit 2875